Title: From George Washington to Major General Philip Schuyler, 20–21 June 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York June th 20[–21] 1776.

I herewith transmit You sundry Resolves of Congress respecting the Indians, the fortifying Fort Stanwix &c. & for rendering more easy & Commodious our passes into Canada.
As the Resolves are of an Interesting & Important Nature, I must request Your particular Attention to them & most Active Exertions for accomplishing & Carrying the whole into Execution with all possible Dispatch.
I am hope full the Bounty Congress have agreed to allow, as You will perceive by the last Resolve, will prove a powerful Inducement to engage the Indians in our Service, & their Endeavours to make Prisoners of all the Kings Troops they possibly can. You will use Every Method You shall Judge Necessary, to conciliate their Favor, & to this End, are Authorized to promise them a punctual Payment of the Allowance Congress have determined

on, for such Officers & Privates belonging to the King’s Army as they may captivate & deliver Us.
June 21st. I have this Moment received Your Favors of the 15 & 17 & the Post being about to depart have not Time to Answer them fully, & shall only add that Lady Johnson may remain at Albany till further Directions from Me. I am Dr Sir, Your Most Obedt Servt

Go: Washington

